Citation Nr: 0507284	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a 
perforated duodenal ulcer, claimed as secondary to medication 
for a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.

As a procedural matter, the Board notes that in March 1973 
the veteran reported that he had been hospitalized for upper 
gastrointestinal bleeding, diagnosed as peptic ulcers, and he 
requested service connection for this condition on a 
presumptive basis since it had developed within one year of 
his discharge from military service.  By a decision dated in 
June 1973, the RO denied service connection for a 
gastrointestinal condition on the basis that no such disorder 
was shown by the evidence of record.  The RO noted that the 
veteran had been hospitalized in March 1973 for complaints of 
upper gastrointestinal bleeding but that no gastrointestinal 
pathology had been found.  The veteran was notified of this 
decision in June 1973 and, as he did not file a timely 
appeal, the decision became final.  The veteran currently 
asserts that he developed a duodenal ulcer as a result of 
medications taken for his service-connected psychiatric 
disability.


FINDING OF FACT

The weight of the medical evidence reflects that the 
veteran's perforated duodenal ulcer was not the result of 
medication taken for a service-connected psychiatric 
disability.


CONCLUSION OF LAW

The residuals of a perforated duodenal ulcer is not shown to 
be proximately due to medication taken for a service-
connected psychiatric disability.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that service connection is warranted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the veteran has been service-connected 
for schizophrenia, undifferentiated-type, for many years.  He 
was hospitalized in April 2002 with a 24-hour history of 
abdominal pain.  He was found to have a perforated duodenal 
ulcer and underwent surgical repair.  He was discharged after 
approximately 11 days.  The hospital records did not indicate 
that the perforated duodenal ulcer was the result of his 
psychiatric medications.  In June 2002, he filed the current 
claim and maintained that the medication he takes for his 
service-connected psychiatric disability caused the duodenal 
ulcer.

In a September 2002 VA examination report, the veteran 
reported a history of schizophrenia with continuous use of 
psychotropic medications, including Xanax and Zoloft.  He 
also related a 30-year history of cigarette and alcohol use, 
but had quit six-months previously.  He indicated that he had 
had two episodes of previous gastrointestinal bleeding, one 
in 1973 and the other in 1986.  After a physical examination, 
the examiner diagnosed duodenal ulcer disease, and 
status/post perforated ulcer with Graham pouch procedure.  

As to the question of whether the veteran's duodenal ulcer 
disease was due to the medication taken for his service-
connected disability, the examiner stated:

The veteran's stomach condition is not 
due to medications used for his service-
connected schizophrenia. (medical 
literature reviewed)

In assigning high probative value to this report, the Board 
notes that the examiner specifically addressed the issue on 
appeal, had the claims file for review, discussed the 
findings in the claims file, obtained a reported history from 
the veteran, knew what medications the veteran was taking, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history, current medications, or that he 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of great probative value.

In support of his claim, the veteran asserted that 
information contained on the internet, specifically WebMD and 
Google, indicated that that the medications Xanax and Zoloft 
could cause gastrointestinal conditions, to include ulcers.  
However, because this medical information is generalized and 
not specific to this particular veteran, the Board is 
inclined to find it of less probative value.  On balance, the 
Board must accept the medical opinion of the physician who 
has actually examined the veteran and reviewed the chart over 
generalized medical information gleaned from the internet.  

Next, the Board notes that there is no actual medical 
evidence contained in the claims file supporting the 
veteran's claim of a relationship between the medication for 
his service-connected psychiatric disability and duodenal 
ulcer disease.  As noted above, he asserts that internet 
information suggested a connection; however, there is nothing 
in the medical evidence supporting that position.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his current gastrointestinal problems with his 
medication taken for a service-connected disability cannot 
support a claim for service-connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's assertions, and the VA examination 
report, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of medical evidence fails to 
support the veteran's claim for secondary service-connection, 
the Board is unable to grant the benefit sought.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in September 2002, prior to the initial 
adjudication of his claim in November 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The September 2002 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claim and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claim.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the statement of the case.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's hospital records 
reflecting treatment for the duodenal ulcer have been 
obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in September 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for the residuals of a perforated duodenal 
ulcer, claimed as secondary to medication for a service-
connected psychiatric disability, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


